Citation Nr: 0806750	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetic peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1968 until June 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The claims folder was subsequently 
transferred to the Wichita, Kansas RO. 

The Board notes that, in a January 2004 rating decision, the 
RO determined the veteran's claim had been finally disallowed 
and that new and material evidence was needed to review the 
previous decision.  However, the record reflects that the 
veteran submitted a timely notice of disagreement in February 
2003, well within one year of the date of the original rating 
decision.  See 38 C.F.R. § 20.302 (2007).  A substantive 
appeal was timely received.  As such, the January 2003 rating 
decision did not become final.  


FINDING OF FACT

The competent medical evidence of record does not reveal 
current diabetic peripheral neuropathy.  


CONCLUSION OF LAW

Diabetic peripheral neuropathy was not incurred in or 
aggravated by active service, and is not proximately due to, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

A VCAA notice letter issued in August 2002 informed the 
veteran of what evidence was necessary to establish direct 
service connection for the disability at issue and advised 
him of his and VA's respective duties for obtaining evidence.  
He was told what VA had done to help his claim and what he 
could do to assist.  The August 2002 VCAA notice letter did 
not apprise the veteran of the information and evidence 
necessary to substantiate a claim for service connection for 
a disability claimed as secondary to service-connected 
disability.  This constitutes notice error and is presumed to 
be prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  However, in this case, the record reflects that 
the veteran had actual notice of the information and evidence 
necessary to substantiate a secondary service connection 
claim.  In this regard, the Board notes that a VCAA notice 
letter issued in February 2003 set forth the information and 
evidence necessary to establish service connection for a 
disability caused or aggravated by service-connected 
disability.  While the February 2003 VCAA notice letter 
referenced a disability not at issue, it provided notice 
relevant to the issue on appeal.  The Board further notes 
that the appellant is represented, and the veteran's 
representative's informal hearing presentation, dated in 
January 2008, contained statements on appeal of sufficient 
specificity as to evidence actual knowledge of the 
information and evidence necessary to establish service 
connection for the disability at issue on the basis that it 
was caused or aggravated by service-connected disability.  
Moreover, the statement of the case set forth the law 
applicable to a secondary service connection claim.  Hence, 
the Board finds that the VCAA notice error as to secondary 
service connection was harmless and without prejudice to the 
veteran.  

Notably, the veteran was also not informed that a disability 
rating and an effective date would be assigned in the event 
he was awarded the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as this decision 
denies the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on these elements does not 
prejudice the veteran.  

It is also unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). The Board has carefully reviewed such statements and 
medical records, and has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim. 

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2007). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions as to 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran contends that service connection for diabetic 
peripheral neuropathy is warranted secondary to his service-
connected diabetes mellitus.  The Board notes that the 
veteran has consistently claimed entitlement to service 
connection on a secondary basis.  Therefore, the Board will 
initially address secondary service connection in this 
decision.  

The veteran was granted service connection for diabetes 
mellitus at a 20 percent rating in a January 2003 rating 
decision, with an effective date of February 12, 2002.  
Again, a disability will be service-connected if the 
disability itself or its severity is found to be proximately 
due to, the result of, or aggravated by, an already service-
connected disease or injury.  38 C.F.R. § 3.310.  In this 
case, in order to establish secondary service connection, the 
veteran must show that: (1) he currently suffers from 
diabetic peripheral neuropathy; and that (2) his diabetic 
peripheral neuropathy was caused or aggravated by his 
diabetes mellitus.  See Allen v. Brown, 7 Vet. App. at 448. 

In order to warrant service connection, there must first be 
evidence of current diabetic peripheral neuropathy.  The 
pertinent evidence in this case includes the medical opinions 
of various doctors who examined the veteran.  The veteran was 
afforded VA examinations in October 2002, November 2003, and 
August 2005, and has also submitted medical records from a 
private examiner, S.J.B., D.O., who treated the veteran from 
2001 through 2003.  Following a review of the claims file and 
an examination of the veteran, the initial October 2002 VA 
examiner stated that "no peripheral neuropathy [was] noted" 
during the exam.  Conversely, progress notes from the 
veteran's private physician, S.J.B., D.O., reflect a 
diagnosis of diabetic neuropathy in February 2003.  The 
record also contains a letter S.J.B., D.O., attesting that 
the veteran suffers from 'diabetic neuropathy.' See February 
2003 Letter. 

The November 2003 VA examiner reviewed the claims file, 
encompassing the records of the private physician, and 
conducted an examination of the veteran, including blood 
samples and X-rays of the veteran's elbows, hands, and feet.  
The examiner found "no conclusive objective evidence for 
peripheral neuropathy [in the] upper or lower extremities."  
Similarly, the August 2005 VA examiner assessed the veteran 
and reviewed the claims folder.  This examiner found that the 
"[s]ymptoms in fingers, previous history in other exams, and 
exam itself [are] suggestive of impingement neuropathy."  
The physician noted that "strong discrepancies between 
history presented and on previous exams are suggestive of 
malingering," and determined that the veteran's 
"symptomology is not suggestive of diabetic peripheral 
neuropathy."

In a case such as this, with conflicting medical opinions, it 
is the prerogative of the Board to determine what credibility 
and weight to attach to each.  The probative value of a 
medical opinion is generally based on the scope of the 
examination, as well as the relative merits of the expert's 
qualifications and analytical assessments.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
The adjudicator may favor one expert's opinion over another 
as long as an adequate statement of reasons and bases is 
given.  Owens v. Brown, 7 Vet. App. 429, 434 (1995).  Factors 
to consider when comparing expert medical opinions include: 
(1) the basis for the physician's opinion; (2) the 
physician's knowledge of the veteran's accurate medical and 
personal relevant history; (3) the length of time the 
physician has treated the veteran; (4) the physician's 
experience and expertise; and (5) degree of specificity and 
of certainty of the physician's opinion.  The Board evaluates 
the various medical opinions with these factors in mind.  

The Board finds that the October 2002, November 2003, and 
August 2005 VA examiners' opinions have significant probative 
weight since they were based on a thorough review of all of 
the evidence.  Each examiner carried out complete reviews of 
the claims file.  The examiners not only considered the 
veteran's assertions and medical history, but also undertook 
comprehensive clinical examinations of him.  The opinions 
were well reasoned and provided thorough supporting 
rationale.  The VA examinations reports, in turn, are 
entitled to a significant amount of probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Conversely, the opinion of the veteran's private physician, 
S.J.B., D.O., is lacking in probative weight.  The 
physician's diagnosis was based on his personal knowledge of 
the veteran's condition and the history relayed by the 
veteran himself.  There is no indication that the doctor 
reviewed the medical evidence contained in the veteran's 
claims folder, or any medical records at all that were not 
generated by his own practice.  In addition, the records do 
not reflect that the physician undertook any testing to 
diagnose the veteran.  Therefore the Board finds that the 
opinion of the veteran's personal physician is entitled to 
less probative weight than those of the VA examiners. Thus, 
the Board must conclude that the clinical evidence of record 
does not demonstrate that the veteran suffers from diabetes 
peripheral neuropathy.  

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  As such, there is 
also no basis for a grant of service connection for diabetic 
peripheral neuropathy on a direct incurrence basis.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Nevertheless, it 
is additionally noted that the service medical records are 
negative for any complaint or finding relative to diabetic 
neuropathy.  Further, the record does not contain any 
competent clinical opinion which relates diabetic neuropathy 
to the veteran's service.  

The veteran maintains that he suffers from diabetic 
peripheral neuropathy, due to his service-connected diabetes 
mellitus.  However, as a lay person with no demonstrated 
medical expertise, his opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu, 2 Vet. 
App. at 494-95.  In addition, the probative medical opinions 
of record do not support the veteran's claim that he has 
diabetic peripheral neuropathy.  Therefore, as the evidence 
of record fails to establish that the veteran has diabetic 
peripheral neuropathy, the Board finds that the preponderance 
of the evidence in this case falls against the claim, making 
the benefit of the doubt rule inapplicable.  See 38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to service connection for diabetic peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, is denied. 




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


